Citation Nr: 1610384	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-46 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from September 1965 to September 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his November 2009 VA Form 9, the Veteran requested a Board hearing in Washington, DC.  A March 2014 letter notified the Veteran that such a hearing was scheduled for April 2014.  However, the Veteran later submitted a March 2014 statement informing VA that he no longer wanted a Board hearing.  Consequently, there are no outstanding Board hearing requests.

In an April 2014 decision, the Board remanded the case the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The April 2014 Board decision also remanded the issue of entitlement to service connection for bilateral hearing loss.  In a March 2015 rating decision, the RO granted entitlement to service connection for this issue and assigned a noncompensable disability rating effective from August 27, 2007.  The record contains a statement dated on March 28, 2015 with a receipt date of April 2, 2015, in which the Veteran stated that he did not understand the noncompensable disability rating assigned for his bilateral hearing loss in light of certain medical evidence.  Generally, the filing of a notice of disagreement (NOD) places a matter into appellate status, requiring the Board to remand for issuance of a statement of the case (SOC).  See 38 C.F.R. § 3.103(f), 19.9(c) (2015).  However, effective from March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ as an NOD if it is submitted on a standarized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); see also 79 Fed. Reg. 57698; VA Form 21-0958, "Notice of Disagreement."  Thus, the Veteran's March 2015 statement cannot be construed as a valid NOD.  As the Veteran has not submitted a valid NOD with the initial rating or effective date assigned; those matters are not in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997), 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the skin and respiratory disorder claims, remand is required to attempt to obtain private medical records.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1) (2015).  While on remand, in a July 2014 letter, the RO requested that the Veteran complete and submit the necessary authorization to obtain relevant private treatment records.  In August 2014, the Veteran submitted three VA Form 21-4142s, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA).  The Veteran identified Blue Ridge Dermatology as a provider of treatment for his skin disorders, and Dr. M as a provider of treatment for both his respiratory and skin disorders.  However, the record does not reflect that the RO attempted to acquire these records.  Therefore, remand is required to obtain these records.

Regarding the claim for a psychiatric disorder, remand for an adequate examination is warranted.  The Veteran was scheduled for an examination, per the 2014 Board remand directives.  An August 2014 VA Report of Information indicates that the Veteran requested for his examination to be rescheduled as he was going to be out of town for work.  A notation in the file indicates that the examination was cancelled.  The Veteran later reported in a March 2015 statement that he attempted to reschedule this examination, but VA was not responsive to his efforts.  No such examination was rescheduled.  The Board finds that the Veteran has provided good cause to reschedule the examination.  38 C.F.R. § 3.655(a) (2015).  Therefore, a remand is warranted to obtain a VA examination.

Remand is required regarding the claim for a respiratory disorder to obtain an adequate examination.  A respiratory disorder examination was provided in August 2014.  The examiner diagnosed chronic obstructive pulmonary disorder (COPD) and chronic bronchitis, and opined that it was less likely than not that these disorders were incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the Veteran's report of being hospitalized for pneumonia in 1966, but stated that this assertion was not supported by his military personnel records or service treatment records (STRs).  However, the record contains a January 1966 STR concerning hospital admission that noted a diagnosis of pneumonia; and other STRs from this month show that he was treated for respiratory symptoms.  Additionally, no opinion regarding Agent Orange exposure was obtained.  Accordingly, a new opinion is necessary.

Regarding the Veteran's service connection claim for a skin disorder, remand is required to obtain compliance with the April 2014 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  A VA examination was conducted in August 2014.  The Board instructed the examiner to address the diagnoses noted in the remand portion of the decision and explain whether they were applicable to the Veteran.  The decision listed these diagnoses as including chronic urticaria - probably some systemic allergy; skin lesions; squamous cell carcinoma; eczema; premalignant palatal lesion; dermatitis; verruca; inflamed solar keratosis; chronic dry skin versus rosacea; suspected ichthyosis type disorder, possibly acquired; and dermatitis eczema versus chronic lichen versus some other etiology.  The examiner diagnosed eczema and squamous cell carcinoma, but did not address the other diagnoses identified in the April 2014 remand.  Thus, an additional VA examination and medical opinion should be obtained on remand.
In addition, the Veteran appears to receive treatment from the Martinsburg VA Medical Center.  In light of the remand, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Martinsburg VA Medical Center dated since January 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include records from Blue Ridge Dermatology and from Dr. M. with Stuarts Draft Family Practice.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After associating any additional records with the claims file, schedule the Veteran for a VA examination to address the etiology of any current psychiatric disorder.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  A supporting explanation must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed psychiatric disorders.

Second, for each diagnosis identified other than PTSD, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally or etiologically related to his military service.

Third, the examiner must determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the conceded in-service combat stressors or any stressors related to a fear of hostile military activity.

4.  After any additional records are associated with the claims file, obtain a VA medical opinion from a qualified examiner for the Veteran's claimed respiratory disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions must be provided.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must identify the diagnosis for any respiratory disorder present at any time during the appeal period.

For each respiratory disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's respiratory disorder had its onset in, or was caused by active service, to include presumed exposure to herbicides in Vietnam.

In providing an opinion, the examiner must address the following:  (1) the January 1966 service treatment record that noted a diagnosis of pneumonia; (2) the January 4, 1966 service treatment record containing a chest x-ray assessment that noted a patchy pneumonic process; and (3) the January 10, 1966 service treatment record containing a chest x-ray assessment that noted an upper respiratory infection (URI).

5.  After associating any additional records with the claims file, schedule the Veteran for a VA examination to address the etiology of any current skin disorder.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  A supporting explanation must be provided for any opinion.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current skin disorders.

Second, the examiner must state whether the Veteran has a diagnosis of :  (1) urticaria - probably some systemic allergy; (2) skin lesions; (3) squamous cell carcinoma; (4) eczema; (5) premalignant palatal lesion; (6) dermatitis; (7) verruca; (8) inflamed solar keratosis; (9) chronic dry skin versus rosacea; (10) suspected ichthyosis type disorder, possibly acquired; (11) dermatitis eczema versus chronic lichen versus some other etiology; and (12) seborrheic keratoses.

If a diagnosis for any of the preceding skin disorders is not made, then the examiner must address the previous findings of record.

Third, for each currently diagnosed skin disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin disorder had its onset in, or was caused by active service, to include presumed exposure to herbicides in Vietnam.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

